       Case 2:21-cv-00017-DPM Document 8 Filed 03/19/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ARRON MICHAEL LEWIS                                          PLAINTIFF
ADC #151373

v.                      No. 2:21-cv-17-DPM-BD

DEXTER PAYNE, Director, Arkansas
Division of Correction; WENDY KELLEY,
Former Director; LINDA SOUTHERN,
Mailroom Supervisors, East Arkansas
Regional Unit; GAYLON LAY, Warden/
Superintendent EARU; WILLIAM
STRAUGHN, Assistant Director, ADC;
and KELLY, Law Library Supervisor,
Former Mailroom Supervisors, EARU                        DEFENDANTS

                                ORDER
     Motion for extension, Doc. 7, granted. Application to proceed in
forma pauperis due by 19 April 2021. In light of this extension, the Court
declines the pending recommendation, Doc. 6, without prejudice and
returns this case to the Magistrate Judge for further proceedings.
     So Ordered.
                                       _________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       19 March 2021
